This matter coming on for consideration by the Court upon Order to Show Cause directed to Vince D’Angelo, Mr. D’Angelo appearing in person and with counsel, James R. Toulouse, and Mr. Anthony Tupler appearing on behalf of the Office of the District Attorney, First Judicial District, and the Court having considered this matter and being sufficiently advised in the premises ; Now therefore, it is considered, ordered and adjudged by the Court that Vince D’Angelo be and he hereby is found to be in contempt of Court and the record will show that the said Vince D’Angelo received a reprimand by the Supreme Court for his conduct in this matter. It is further ordered that Vince D’Angelo be and he hereby is fined the sum of $1,000.00 to be paid within thirty days of the date hereof.